DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020, and 09/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10-11, 14, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 208386866, as provided in Applicant’s IDS with machine translation provided by the examiner).

Regarding claim 1, Wu in figures 1-8 discloses an antenna (antenna device 40), comprising: a metal plate (conductive part 122); wherein the metal plate (122) is at least a part of a housing (cover 12) of an earbud (wireless earphone 100), the metal plate (122) is configured to be electrically coupled to a feeding terminal (first extending part 54a connected to RF circuit 42) and a grounding terminal (second extension part 54b) on a PCB (circuit board 20), and the PCB (20) is accommodated in the earbud (100).

Regarding claim 4, Wu in figures 1-8 discloses an antenna further comprising: a first contact component (first metal clip 32), configured to be electrically coupled between the metal plate (122) and the feeding terminal; and a second contact component (second metal clip 34), configured to be electrically coupled between the metal plate (122) and the grounding terminal.

Regarding claim 10, Wu in figures 2 and 7 discloses an antenna wherein the metal plate (122) has a symmetrical structure relative to a center of the metal plate (122).

Regarding claim 11, Wu in figures 1-8 discloses a wireless earbud (wireless earphone 100), comprising a housing (10 with cover 12); and a PCB (circuit board 20), accommodated in the housing (10) and provided with a grounding terminal (reference ground of the PCB 20  connected to metal clip 34) and a feeding terminal (metal clip 34 connected to RF circuit 42) thereon; wherein a part of the housing (10/12) constitutes an antenna component to act as an antenna radiator (122) of the wireless earbud (100), the antenna component (122) is electrically coupled to the feeding terminal (34/42) on the PCB (20), and the antenna component (122) is electrically coupled to the grounding terminal (34) on the PCB (20).

Regarding claim 14, Wu in figures 1-8 discloses a wireless earbud further comprising: a first contact component (first metal clip 32), configured to be electrically coupled between the antenna component (122) and the feeding terminal; and a second contact component (second metal clip 34), configured to be electrically coupled between the antenna component (122) and the grounding terminal.

Regarding claim 18, Wu in figures 1-8 discloses a wireless earbud wherein the housing (10) comprises a top part (cover 12) farthest to a user in use and an in-ear part (main housing 14), and a first ring-shaped part (124) and a second ring-shaped part (122) connected in sequence between the top part (12) and the in-ear part (14); wherein at least one of the top part, the first ring-shaped part and the second ring-shaped part (122) constitutes the antenna component.

Regarding claim 19, Wu in figures 1-8 discloses a wireless earbud wherein the first ring-shaped part (124) and/or the second ring-shaped part (122) constitutes the antenna component, and the top part (12) is made of a conductive material or plastic (see page 4) and is isolated from the antenna component (122).

Regarding claim 21, Wu in figures 1-8 discloses an electronic device (wireless earphone 100), comprising a housing (10 with cover 12); and a PCB (circuit board 20), accommodated in the housing (10) and provided with a grounding terminal (reference ground of the PCB 20  connected to metal clip 34) and a feeding terminal (metal clip 34 connected to RF circuit 42) thereon; wherein the housing (10/12) comprises a sole metal plate, the sole metal plate constitutes an antenna component to act as an antenna radiator (122) of the electronic device (100), the antenna component (122) is electrically coupled to the feeding terminal (34/42) on the PCB (20), and the antenna component (122) is electrically coupled to the grounding terminal (34) on the PCB (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 11 above, and further in view of Li (CN 108539380, with machine translation provided by examiner).

Regarding claim 2, Wu in figures 1-8 discloses an antenna further comprising: a sole contact component (matching circuit 44), configured to be electrically coupled between the metal plate (122) and the feeding terminal (44) on the PCB (20). (See figures 4 and 7)
Wu does not explicitly disclose: a protection circuit, configured to be electrically coupled between the metal plate and the grounding terminal on the PCB. 
However, Li in figures 3-7 teaches an antenna for earphones comprising a protection circuit (impedance unit 30/31), configured to be electrically coupled between an antenna and the grounding terminal on the PCB (PCB plate, p. 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a protection circuit, configured to be electrically coupled between the radiating element and the grounding terminal on the PCB, as taught by Li in the antenna according to Wu to form the claimed invention so that the  radio-frequency antenna increases the ground loop, which can effectively improve the antistatic property of the radio frequency antenna (Li p.3) and reduce the size of the antenna (Li p. 6-7)

Regarding claim 3, Wu does not disclose: wherein the protection circuit is an inductor or a resistor.
However, Li in figures 3-7 teaches an antenna wherein the protection circuit (30/31) is an inductor or a resistor.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a protection circuit, as taught by Li in the antenna according to Wu to form the claimed invention so that the radio-frequency antenna increases the ground loop, which can effectively improve the antistatic property of the radio frequency antenna (Li p.3) and reduce the size of the antenna (Li p. 6-7)

Regarding claim 12, Wu in figures 1-8 discloses a wireless earbud further comprising: a sole contact component (matching circuit 44), configured to be electrically coupled between the antenna component (122) and the feeding terminal (34/44) on the PCB (20). (See figures 4 and 7)
Wu does not explicitly disclose: a protection circuit, configured to be electrically coupled between the antenna component and the grounding terminal on the PCB. 
However, Li in figures 3-7 teaches an antenna for earphones comprising a protection circuit (impedance unit 30/31), configured to be electrically coupled between an antenna component and the grounding terminal on the PCB (PCB plate, p. 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a protection circuit, configured to be electrically coupled between the radiating element and the grounding terminal on the PCB, as taught by Li in the wireless earbud according to Wu to form the claimed invention so that the  radio-frequency antenna increases the ground loop, which can effectively improve the antistatic property of the radio frequency antenna (Li p.3) and reduce the size of the antenna (Li p. 6-7)

Regarding claim 13, Wu does not disclose: wherein the protection circuit is an inductor or a resistor.
However, Li in figures 3-7 teaches a wireless earbud wherein the protection circuit (30/31) is an inductor or a resistor.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a protection circuit, as taught by Li in the wireless earbud according to Wu to form the claimed invention so that the radio-frequency antenna increases the ground loop, which can effectively improve the antistatic property of the radio frequency antenna (Li p.3) and reduce the size of the antenna (Li p. 6-7)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 4 and 14 above, and further in view of Chen (US Pub. 2020/0335822)

Regarding claim 5, Wu does not explicitly disclose: wherein the first contact component and/or the second contact component is a pogo-pin or a leaf spring.
However, in the same field of endeavor, Chen in figure 1 discloses an antenna for earbuds employing contact components between terminals (ports) and antenna radiating element (104) wherein the contact component are pogo-pins (112) or a leaf spring.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of contact components comprising pogo pins, taught by Chen in the Wu antenna to form the claimed invention in order to provide impedance matching as necessary or desired (Chen para. 49); and to maintain the antenna as close as possible to the PCB to reduce the volume of the earbud device. 

Regarding claim 15, Wu does not explicitly disclose: wherein the first contact component and/or the second contact component is a pogo-pin or a leaf spring.
However, in the same field of endeavor, Chen in figure 1 discloses a wireless earbud employing contact components between terminals (ports) and antenna radiating element (104) wherein the contact component are pogo-pins (112) or a leaf spring.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of contact components comprising pogo pins, taught by Chen in the Wu wireless earbud to form the claimed invention in order to provide impedance matching as necessary or desired (Chen para. 49); and to maintain the antenna as close as possible to the PCB to reduce the volume of the earbud device.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 11 above, and further in view of Shriner et al. (US Pub. 2020/0404434, “Shriner”)

Regarding claim 6, Wu in figures 1-8 discloses an antenna further comprising: a matching circuit (matching circuit 44), configured to be electrically coupled between the metal plate (122) and the feeding terminal (44) on the PCB (20) (See figures 4 and 7); wherein the matching circuit (44) is electrically coupled to the metal plate (122) through one contact point (54b) configured on the metal plate (122, see also Fig. 4)
Wu does not explicitly disclose: a protection circuit, configured to be electrically coupled between the metal plate and the grounding terminal on the PCB; and wherein the matching circuit and the protection circuit are electrically coupled to the metal plate through one contact point configured on the metal plate, or the matching circuit and the protection circuit are electrically coupled to the metal plate through two contact points configured on the metal plate respectively. 
However, in the same field of endeavor, Shriner in figures 8A-13 teaches an antenna  comprising: a protection circuit (Fig. 10A: C1), configured to be electrically coupled between the antenna (1006) and the grounding terminal (GND); and a matching circuit (L1), configured to be electrically coupled between the antenna (1006) and the feeding terminal (1002), wherein the matching circuit (L1) and the protection circuit (C1) are electrically coupled to the antenna (1006) through one contact point configured on antenna (1006).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a protection circuit and a matching circuit, as taught by Shriner in the antenna according to Wu to form the claimed invention to cause the matching network and the antenna to achieve a bandwidth beyond a Bode-Fano limit. (Shiner para. 36)

Regarding claim 7, Wu in view of Shriner (Figures 8A-13) teaches an antenna wherein the matching circuit (L1) comprises an inductor, a capacitor and/or a resistor.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a protection circuit and a matching circuit, as taught by Shriner in the antenna according to Wu to form the claimed invention to cause the matching network and the antenna to achieve a bandwidth beyond a Bode-Fano limit. (Shiner para. 36)

Regarding claim 16, Wu in figures 1-8 discloses a wireless earbud further comprising: a matching circuit (matching circuit 44), configured to be electrically coupled between the antenna component (122) and the feeding terminal (44) on the PCB (20) (See figures 4 and 7); wherein the matching circuit (44) is electrically coupled to the antenna component (122) through one contact point (54b) configured on the antenna component (122, see also Fig. 4)
Wu does not explicitly disclose: a protection circuit, configured to be electrically coupled between the antenna component and the grounding terminal on the PCB; and wherein the matching circuit and the protection circuit are electrically coupled to the antenna component through one contact point configured on the antenna component, or the matching circuit and the protection circuit are electrically coupled to the antenna component through two contact points configured on the antenna component respectively. 
However, in the same field of endeavor, Shriner in figures 8A-13 teaches a wireless earbud comprising: a protection circuit (Fig. 10A: C1), configured to be electrically coupled between the antenna component (1006) and the grounding terminal (GND); and a matching circuit (L1), configured to be electrically coupled between the antenna component (1006) and the feeding terminal (1002), wherein the matching circuit (L1) and the protection circuit (C1) are electrically coupled to the antenna component (1006) through one contact point configured on the antenna component (1006).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a protection circuit and a matching circuit, as taught by Shriner in the wireless earbud according to Wu to form the claimed invention to cause the matching network and the antenna to achieve a bandwidth beyond a Bode-Fano limit. (Shiner para. 36)

Regarding claim 17, Wu in view of Shriner (Figures 8A-13) teaches a wireless earbud wherein the matching circuit (L1) comprises an inductor, a capacitor and/or a resistor.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a protection circuit and a matching circuit, as taught by Shriner in the antenna according to Wu to form the claimed invention to cause the matching network and the antenna to achieve a bandwidth beyond a Bode-Fano limit. (Shiner para. 36)

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 208386866.

Regarding claim 8, Wu in figures 1-8 discloses an antenna wherein the metal plate (122) is made of a metal material or other good conductor. (See page 3)
Although, Wu does not explicitly disclose a metal plate made of aluminum or stainless steel, one of ordinary skill in the art would have understood that metal materials with good conductivity to make antenna resonating elements would include a plurality of conductors to include aluminum or stainless steel as claimed.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Wu to form the claimed invention since it is well known that aluminum or stainless steel can include the metal materials and/or other good conductor materials included in Wu, in order to aesthetically design a device that can expose the antenna in the outer surface of the device.

Regarding claim 20, Wu in figures 1-8 discloses wireless earbud wherein the antenna component (122) is made of a metal material or other good conductor. (See page 3)
Although, Wu does not explicitly disclose a metal plate made of aluminum or stainless steel, one of ordinary skill in the art would have understood that metal materials with good conductivity to make antenna resonating elements would include a plurality of conductors to include aluminum or stainless steel as claimed.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Wu to form the claimed invention since it is well known that aluminum or stainless steel can include the metal materials and/or other good conductor materials included in Wu, in order to aesthetically design a device that can expose the antenna in the outer surface of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845